Name: 97/657/EC: Council Decision of 6 October 1997 appointing a member and an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1997-10-11

 Avis juridique important|31997D065797/657/EC: Council Decision of 6 October 1997 appointing a member and an alternate member of the Committee of the Regions Official Journal L 278 , 11/10/1997 P. 0025 - 0025COUNCIL DECISION of 6 October 1997 appointing a member and an alternate member of the Committee of the Regions (97/657/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decisions 94/65/EC (1), and 95/15/EC (2), appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee has become vacant following the resignation of Mr Leonidas Kouris, notified to the Council on 1 September 1997, and a seat as an alternate member has become vacant following the resignation of Mr Evangelos Kouloumbis, notified to the Council on 24 September 1997;Having regard to the proposal from the Greek Government,HAS DECIDED AS FOLLOWS:Sole Article Mr Evangelos Kouloumbis is hereby appointed a member of the Committee of the Regions in place of Mr Leonidas Kouris and Mr Panaghiotis Rigas is appointed an alternate member in place of Mr Evangelos Kouloumbis for the remainder of their term of office, which runs until 25 January 1998.Done at Luxembourg, 6 October 1997.For the CouncilThe PresidentJ. POOS(1) OJ L 31, 4. 2. 1994, p. 29.(2) OJ L 25, 2. 2. 1995, p. 20.